 £OODECISIONS OF. NATIONAL LABOR RELATIONS BOARD5.By offeringto engage the aforesaid employees as independentbrokers afteridischargingthemas salesmen,in order to avoid its responsibilitiesunder the Actand to deprive the employees of their rightsunder.the Act,Respondent-has engagedin and,is engaging in unfair labor practices within the meaning of Section 8(a) (1)and (3) of the Act.6.By makingmandatorythe requirementthatthe salesmen call in daily between8 and 8:30 a.m.,at the location of thefirst customer,as an actof reprisalbecauseof theirunion membershipand activity,Respondent has engaged in and is engaging-inunfairlaborpracticeswithinthemeaning of Section 8(a)(3) and (1) of the.Act.7.The aforesaidunfair labor practices are unfairlabor practicesaffecting com-,merce within the meaning of Section2(6) and (7) of the Act.8.Respondenthas not violatedSection 8(a) (1) and(3) of the Actby solicitingcustomers to sendorders directlyto Respondent,and discontinuing commissionson suchorders;refusing to fill salesorders brought toitby its salesmenthereby,eliminating commissionspayableto the salesmen;or conditioning reemploymenton acceptanceof reducedcommissions and earnings,nor has it engaged in con-duct violative of Section8(a)(3) and(4) of the Act by offeringto engage asbrokers theaforesaid employeesManuel Alvarez, Goyco, Marti, Monllor, Nieves,Ruiz, and Seijoprovided they withdrewthe unfairlabor practice charges theyfiled against Respondent.[Recommendations omitted from publication.]James Hotel Company, a corporation,d/b/a Skirvin Hotel andSkirvin TowerandHotel&Restaurant Employees and Bar-tenders International Union,AFL-CIO,Local No. 246.CaseNo. 16-CA-1378. July 31, 1961DECISION AND ORDEROn December 20, 1960, Trial Examiner Stanley Gilbert issued hisIntermediate Report in the above-entitled proceeding, finding that theRespondent had engaged in and was engaging in certain unfair laborpractices and recommending that it cease and desist therefrom andtake certain affirmative action, as set forth in the Intermediate Reportattached hereto.Thereafter, the Respondent filed exceptions to theIntermediate Report and a brief in support thereof.Pursuant to the provisions of Section 3(b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel [Members Leedom, Fanning, andBrown].The Board has reviewed the rulings made by the Trial Examinerat the hearing and finds that no prejudicial error was committed. Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions and the brief, and the entire record inthe case, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.' -1The Respondent excepts to the finding of the Trial Examiner that Respondent is-engaged in commerce within the meaning of the Act, and that assertion of jurisdiction is-warranted.As Respondent purchased goods and merchandise in excess, of $10,000 directlyfrom outside Oklahoma;wherein Respondent is located,and as such is more thande132 NLRB No. 34. SKIRVIN HOTEL AND SKIRVIN TOWERORDER601Upon the entire record in the case, and pursuant to Section 10(c) ofthe National Labor Relations Act, as amended, the National LaborRelations Board hereby orders that the Respondent, James HotelCompany, Oklahoma City, Oklahoma, its officers, agents,successors,and assigns, shall :1.Cease and desist from :(a)Discouraging membership in and activities on behalf of Hotel& Restaurant Employees and Bartenders International Union, AFL-CIO, Local No. 246, or any other labor organization, by discriminatingin regard to the hire and tenure of employment of any employees, orany term or condition thereof.(b)Coercively interrogating employees regarding union member-ship or activities or threatening its employees with economic reprisals,should the Union be successful in the solicitation of memberships orshould they continue participating in organizational activities, or inany other manner interfering with, restraining, or coercing its em-ployees in the exercise of their right to self-organization, to form labororganizations, to join or assist Hotel & Restaurant Employees andBartenders International Union, AFL-CIO, Local No. 246, or anyother labor organization, to bargain collectively through representa-tives of their own choosing, and to engage in concerted activities forthe purposes of collective bargaining or other mutual aid or protectionas guaranteed in Section 7 of the Act, or to refrain from any and allsuch activities, except to the extent that such right may be affected byan agreement requiring membership in a labor organization as a condi-tion of employment, as authorized in Section 8(a) (3) of the Act, asmodified by the Labor-Management Reporting and Disclosure Act of1959.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Offer to Arthur Paradis, Mary Carter, Alma Mitchell, Claud-etta Sadler, Constance Arendell, and Ruby Burke immediate and fullreinstatement to their former or to substantially equivalent positionswithout prejudice to their seniority or other rights and privileges, andmake them whole for any loss of earnings that they may. have sufferedas a resultof the discrimination against them, as provided in the sec-tion of the Intermediate Report entitled "The Remedy."(b)Preserve and, upon request, make available to the Board or itsminimis,the Board finds that it has legal jurisdiction.Arlington Hotel Company, Inc.,126 NLRB 400, 401.As the record in the instant case shows that Respondent has a grossvolume of business annually in excess of $500,000 and as the Board found inJames HotelCompany,Cases Nos.12-RC-2760 and 16-RC-2770(not published in NLRB volumes),that 75 percent of Respondent's guests remain less than 1 month, the Board finds that itwill effectuate the purposes of.the Act to assert jurisdiction herein.Floridan Hotel ofTampa, Inc.,124 NLRB 261. 602DECISIONS OF NATIONAL LABOR RELATIONS BOARDagents, for examination and copying, all payroll records, social se-curity payment records, timecards, personnel records and reports, andall other records necessary to analyze the amount of backpay due andthe right to reinstatement under the terms of this Order.(c)Post at its hotels in Oklahoma City, Oklahoma, copies of thenotice attached hereto marked "Appendix." 2 Copies of said notice, tobe furnished by the Regional Director for the Sixteenth Region, shall,after being duly signed by the Respondent, be posted immediatelyupon receipt thereof and be maintained by it for 60 consecutive daysthereafter in conspicuous places where notices to employees are cus-tomarily posted.Respondent shall take reasonable steps to insurethat such notices are not altered, defaced, or covered by any othermaterial.(d)Notify the Regional Director for the Sixteenth Region, inwriting, within 10 days from the date of this Order, what steps it hastaken to comply herewith.2 In the event that this Order is enforced by a decree of a United States Court ofAppeals, there shall be substituted for the words"Pursuant to a Decision and Order" thewords "Pursuant to a Decree of the United States Court of Appeals,Enforcing an Order."APPENDIXNOTICE TO ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, as amended, we hereby notify our employees that :WE WILL NOT discourage membership in or activities on behalfof Hotel & Restaurant Employees and Bartenders InternationalUnion, AFL-CIO, Local No. 246, or any other labor organization,by discriminating against our employees in regard to their hireand tenure of employment or any term or condition thereof.WE WILL NOT coercively interrogate our employees regardingtheir union affiliation or organizational activities.WE WILL NOT threaten our employees with economic reprisalsshould they select Hotel & Restaurant Employees and BartendersInternational Union, AFL-CIO, Local No. 246, or any other labororganization to represent them as their bargaining representative,or should they engage in any activities on behalf of said Unionor any other labor organization.WE WILL NOT in any other manner interfere with, restrain, orcoerce our employees in the exercise of their rights to self -organi-zation, to form labor organizations, to join or assist Hotel &RestaurantEmployees and Bartenders International Union,AFL-CIO, Local No. 246, or any other labor organization, tobargain collectively through representatives of their own choos- SKIRVIN HOTEL AND SKIRVIN TOWER603ing, and to engage in other concerted activities for the purposesof collective bargaining or other mutual aid or protection, or torefrain from any and all such activities, except to the extent thatsuch right may be affected by an agreement requiring membershipin a labor organization as a condition of employment, as author-ized in Section 8(a) (3) of the Act, as modified by the Labor-Management Reporting and Disclosure Act of 1959.WE WILL offer to Arthur Paradis, Mary Carter, Alma Mitchell,Claudetta Sadler, Constance Arendell, and Ruby Burke immedi-ate and full reinstatement to their former or substantially equiva-lent positions without prejudice to their seniority or other rightsand privileges, and we will make them whole for any loss of earn-ings suffered as a result of our discrimination against them.All our employees are free to become or remain or to refrain frombecoming or remaining members of Hotel & Restaurant Employeesand Bartenders International Union, AFL-CIO, Local No. 246, or anyother labor organization.JAMES HOTEL COMPANY,Employer.Dated----------------By-------------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must not be altered, defaced, or covered by any other material.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEChargeshaving been filed against the James Hotel Company,a corporation doingbusiness as Skirvin Hotel and SkirvinTower (hereinafter referred to as Respondent orCompany), by Hotel &Restaurant Employees and Bartenders International Union,AFL-CIO, Local No. 246 (hereinafter referred to as theUnion),the General Counselissued a complaint,allegingthat theRespondent has engaged in unfair labor practiceswithin the meaning of the National Labor RelationsAct, 61Stat. 136 (hereinafterreferredto asthe Act).Withrespect to the unfair labor practices,the complaint alleges, in substance, thatthe Respondent violated Section 8(a) (3) of theAct bydischargingArthurParadis onMay 5,1960,Mary Carter, AlmaMitchell,ClaudettaSadler onJune 7, 1960, Con-stance Arendellon June 10, 1960, andRubyBurke on June16, 1960, "forthe reasonthat they joinedor assistedthe Unionor engaged in other concertedactivity which isprotected by the Act." It furtheralleges that Respondent violated Section 8 (a) (1)of the Act by the foregoing and by variousenumerated acts of alleged interferencewith,restraint,and coercion of its employees in the pursuance of the rights guaran-teed them under the Act. TheRespondent admits dischargingParadis, Carter, Mitch-ell, and Sadler, but deniedsuch action was for the reason alleged.Respondent deniesthatit discharged Arendell and Burke.It furtherdenies all allegations with respectto the violationof Section 8 (a) (1) ofthe Act.It also contends that it is not engagedin commerce within the meaning ofthe Act.Pursuant to notice, a hearing was held on September19, 20,and 21,1960, atOklahoma City, Oklahoma, beforethe duly designated Trial Examiner.All partieswere representedat thehearing and were afforded full opportunity to examine andcross-examine witnesses and to introduce evidence bearing on the issues.All partieswaived oral argument.General Counsel and Respondent submitted briefs.Uponthe entire record in the case and from my observation of the witnesses, Imake the following: 604DECISIONS OF NATIONAL LABOR RELATIONS BOARDFINDINGS OF FACT1.THE BUSINESSOF THE COMPANYJamesHotel Company, an Oklahoma corporation having its principal office andplace ofbusinessin Oklahoma City, Oklahoma, isengagedin the business of operatinghotels in said cityand servicesincidental thereto including restaurant facilities.Re-spondentadmits that during the 12-month period prior to the issuance of the com-plaintherein, which I find to be a representative period, it did a gross volume of busi-ness in excessof $500,000 and that it purchased goods and merchandise of a valuein excessof $10,000 directly from sources located in States other than that ofOklahoma.Respondent denies that the above facts establish Board jurisdiction, contendingthat the amount of out-of-State purchasesisde minimis.I find that the Respondentis engaged in commerce within themeaningof Section 2(6) and (7) of the Act andthat assertion of jurisdiction is warranted.IH. THE LABOR ORGANIZATION INVOLVEDThe Union,Hotel&Restaurant Employees and Bartenders International Union,AFL-CIO, Local No. 246,as admitted by Respondent,is a labor organization withinthe meaning of Section2 (5) of the Act.III.THE UNFAIRLABOR PRACTICESIt appears that Arthur Paradis, employed in the job classification of dishwasherby Respondent from the middle of November 1959 to May 5, 1960, was the primemover in the instigation and waging of a campaign by the Union to organize the em-ployees of the Respondent.About the middle of March 1960 he started talking tofellow employees about the desirability of unionization.He contacted the presidentof the Local Union who arranged for him to meet the "hotel international organizer,"Newt Ellenbarger, in the latter part of April 1960. In the course of his conversationwith Ellenbarger, Paradis agreed to solicit fellow employees to sign union cards.Shortly thereatter, on April 29, Ellenbarger gave him 25 cards which he returnedsigned on May 2. At that time Ellenbarger gave him a greater number of cardswhich he distributed among employees during that week and at the end of the week,May 7, he turned over to Ellenbarger those which had been returned signed to him,an additional 25 to 30 cards.On May 1, or shortly prior thereto, he gave a card to Mary Carter who was em-ployed by Respondent since 1951 as an elevator operator and then dispatcher.Whileshe was looking at the card, which Paradis had just given her, William McCauley,Respondent's superintendent of services (admittedly a supervisor), asked her whatshe was doing. She showed him the card and informed him that Paradis had told herthat the Union was trying to organize the employees.McCauley asked her what unionitwas and cautioned her not to do anything until she "found out more about it."McCauley testified that he did not remember whether Carter told him where she gotthe card, but said that he did read it and caution her, as she had testified.When shereturned her signed card to him, Paradis asked Carter's aid in distributing cards andbefore his discharge on May 5, she turned over to him about 20 to 25 signed cards.On May 2, Dan James, president of the Company, summoned McCauley to hisoffice; McCauley testified as follows to their conversation:Well, he says, "Come in and sit down," and I sat down.And he says, "I getback here from the Texas hotel convention and a turmoil about the union in thehotel."He said, "Mac, you have been around here a long time, you know whatgoes, or you ought to know what goes," and he says, "If I don't know what goes,as far as you are concerned there's going to be some changes made." I told himthat I didn't know what goes.He says, "Well, there's union activities going on," and then he asked me about aunion meeting. I knew nothing of a union meeting.He said, "Well, there is a meeting I think to be held tonight," and he says,"Isn't there some hall around here somewheres," and I know of a union hall onWalnut and I told him yes, that was the hall that I pass each day to and fromwork, and he says, "Possibly that's where it is." So he says, "See what you canfind out."That night McCauley drove his car to the vicinity of the union hall and parked forabout 20 to 25 minutes where he could observe the entrance. There were no lights on1 InSouthwest Hotels, Inc.,126 NLRB 1151,the Board asserted jurisdiction where theamount of out-of-State purchases was only$7,000. SKIRVIN HOTEL AND SKIRVIN TOWER605and nobody entered,so he returned to work.The next day he inquired of variousemployees what they knew about the Union,but was unsuccessful in gaining anyinformation until he "got to one fellow,"a porter named Harding, who informed himthat the meeting had been held on Sunday night, the night prior to his observationof the union hall.He asked Harding if Mary Carter had been there and was in-formed that she had not attended but that there were "a lot of other people therefrom all departments."McCauley then related what he had discovered to RoyPool, Respondent's resident manager, and requested that he relay the informationto Dan James.On May 6, 1960, Hendrickson,manager of the Sooner Room(the hotel diningroom) and admittedly a supervisor,summoned four of the counter and bus girls inthe hotel coffee shop and asked them if anybody had requested that they sign any kindof a card. Bobbie Fay Tilley, one of the girls, testified:And we said no. She said,"Well, if anybody asks you to sign a union card,don't sign it."She said,"They will pay more money,but by the time they takeout for your uniform and food you'llmake the same as you are making there,"and then she said that I-well, if they asked us to sign a card just to tell them toask Mrs. Hendrickson about it.This testimony,which I credit, was corroborated by Nora Mae Rockwell,one of thethree other girls to whom Hendrickson spoke.Hendrickson denied this incident,which denial I discredit as I do a good part of her testimony for the reasons statedhereinbelow.Tilley and Rockwell testified that they signed union cards given tothem by Mary Carter.On or about that same day, May 6, Dan James summoned William H. Evans, bellcaptain, to his office.Evans testified that in the course of their conversation Jamesasked him what he knew of Mary Carter's union activities.He answered that he hadno knowledge thereof.While he relayed to Carter instructions that James had giventhat she was not to answer the service telephone,he did not inform her of the inquiryinto her union activities.Evans is admittedly a supervisor.About the middle of May both Carter and McCauley testified that he asked herwhat success she was having in obtaining signatures on the union cards and that shereported progress.On June 7, 1960,McCauley notified Mary Carter and the two other elevator dis-patchers,Claudetta Sadler and Alma Mitchell,that they were discharged.On June 10,Hendrickson called a meeting of waitresses,hostesses, and cashiersemployed by Respondent of which approximately 20 attended.Ruby Burke andConstance Arendell testified substantially alike as to what was said at the meeting.Arendell's testimony is as follows:Well, she starts out with saying she was sorry the new girls had to be at thatmeeting at that time, that we knew why that meeting was being called, that shehad reason to believe that there was a union man working in the hotel and shewanted to know what we knew about it.She said, "You girls know that I am not opposed to the union where it willwork."She said,"Some of you girls know that I have a brother that is abusiness agent," but said, "it definitely won't work in the hotels in Oklahoma."And then she said-wanted to know what we knew about it, and nobody saidanything,everybody was quiet,and Mrs. Daniels spoke up and she said,"Well,Pat, you know they know about it.Why don't you make them tell you whatthey know?"So she called on Delis Daily first and she asked her what she knew about itand Delis said well, she didn't know anything about it, she'd rather she'd asksomebody who could tell her more about it.So then she asked me what I knew about it and I told her that I didn't knowanything about what was going on there in the hotel,but all I knew about waswhat I had contact with when I worked on the West Coast, and I said, "For onething, you'd work probably five days a week and be off two and you'd knowevery week what your days was off and you wouldn't be called in to work thirtyminutes before time, you could plan on your two days to do whatever you liked,"and she said, "Yes, that's probably true but it won't work here."And then she said, "You know that your uniforms and your laundry and yourfood that you have will be taken away from you," and I said, "Now, Mrs.Hendrickson,that would be according to how the contract was written up."And she said,"And the prices would have to go up and that would affect ourtips "She said,"Itwould work probably everywhere on the West Coast andmaybe in the East, but it definitely won't work in the hotels in Oklahoma." (606DECISIONS OF NATIONAL LABOR RELATIONS BOARDShe said that Mr. James had worked too hard to build his business up here tolet the union come in and let them take over for them to tell them what to do.Hendrickson admitted that she did askat the meeting what the girls knew about theUnion's activities but stressed that she indicated her impartiality and minimized whatshe had said with regard to the Union.The last day Arendell worked was on June 10, 1960, the date of the aforementionedmeeting.She had requested(which request was granted)that she be put on a shiftthat had been worked by another employee, Maria Fleming, who had left shortlyprior thereto.Fleming worked as an"extra" averaging 3 to 4 days a week.Arendelltestified that she was never called to work after June 10.On June 16,1960, Ruby Burke's day off, she was asked to report to work andwhen she failed to come in,was told by Hendrickson's assistant not to come back towork until she saw Hendrickson.On June 20,Arendelland Burke had a conversationwith Hendrickson to which they testified.Their testimony,which I credit, wassubstantially the same.Burke testified to it as follows:And so she said,."I tried to warn you girls and tell you what was going tohappen to you, but," she said, "I have got my own job to hold and," she said,"Mr. James wasn't sitting on his kiester when he built this hotel and he's notgoing to sit on his kiester and let the union take it over."She said, "Ruby,"said, "I like you and," said,"I like Connie,but," she said,"I have got my own job to hold and there's nothing I can do about it."So Connie said, "Well,that's why, then,because of what I said in the meetingabout having belonged to the union,"and she said,"Yes, but, . . . I believe itwill blow over."I said,"Well, are you sure you have the right two girls in Connie and me?"She said,"We are not sure that we have the right two girls but we are sure thatyou were passing out union cards,"and she said,"There's a leak here in thehotel that everything that's done or said is known,"but she said, "I don't thinkthe leak is in the coffee shop."So I said, "But the reason we are being laid off is because of the union?"Andshe said, "Yes,it is," but she said,"I do hope that it blows over,"and she said,"You girls just go on," and said,"don't hang around the hotel talking union,"and she said,"don't say anything about this conversation to anybody, andcall me."Hendrickson denied that there was any mention of the Union in this conversationbut did not remember what they talked about. I do not credit her denial for reasonsstated hereinbelow.A. Thei;violations of Section8(a)(1) of the ActThe foregoing findings of fact establish that McCauley interrogated employees asto the actions of the Union and activities of employees with regard to it.Hendrick-son not only interrogated employees as to union activities,but also threatenedeconomic reprisals of "taking away" uniforms,laundry, and food. She also indicatedto Burke and Arendell that their employment was terminated because of their unionpartisanship.In these respects Respondent violated Section8 (a) (1) of the Act.Although I have made findings of fact with respect to instances of interrogationby James, I did not do so as a basis for a finding of violations of Section 8(a)(1),since they were interrogations of supervisors.This is also true with respect to thefindings that James requested McCauley to"find out" what he could about a unionmeeting and of McCauley's subsequent abortive attempt to observe those employeeswho attended.I do not believe that such actions, without more,interfered with orrestrained or coerced any of the employees in the exercise of rights guaranteed themunder theAct.Thesefindings,however, are pertinent as evidence of the hostility ofthe Respondent toward the Union and of its knowledge of the activities of the organ-izational campaign of the Union and the participation therein of its employees.B. The violations of Section 8(a) (3)1.With regard to Arthur ParadisParadis, who was hired by Respondent as a dishwasher in November 1959, servedin that capacity for 2 weeks and then was transferred to the job of cooking in theemployees'cafeteria,although still classified as a dishwasher.J.D. Barnes,chef andsupervisor of the department in which Paradis worked,testified that,since Paradisseemed to be a "pretty good fellow,"he transferred him to the employees'cafeteria. SKIRVIN HOTEL AND SKIRVIN TOWER607As above indicated, Paradis was instrumental in enlisting the Union to organizeRespondent's employees and in the period of approximately a week between the initia-tion of the organizational campaign and his discharge on May 5, 1960, was veryactive in the distribution of union cards and solicitation of signatures thereon.Duringthat period he also was responsible for enlisting the aid of Mary Carter who was avery effective campaigner for the union cause.Paradis was hired by Pete Munoz, house steward, who was his immediate super-visor.Munoz apparently was sympathetic to unionization.Paradis testified thatMunoz informed him that unionization of Respondent's employees had been triedbefore unsuccessfully, but wished him luck and warned him not to let anyone inmanagement know of his activities or he would be "out on the street."Munozhimself signeda unioncard, but later requested Paradis to return it, because he fearedthat if this fact were discovered he would be "out of a job." These statements byMunoz are further indications of Respondent's hostility toward the Union.Early in the afternoon of May 5, 1960, the timekeeper questioned Paradis as towhether he was the employee who was being discharged that day.When Paradisstated that he had no knowledge of it, the timekeeper consulted Paradis' timecardwhich Paradis was able to see contained the following notation: "For breaking toomany dishes and not following orders," under which was writen Barnes' name orinitials.His discharge was to be effective as of 3:30 p.m. that day.Munoz told Paradis later that day: "I just got orders to have you fired. . . It'snot my fault, Art . . . I know you have been doing good work down there." To thisParadis replied that he thought he knew the reason, that it was for his union activities.Munoz apparently made no comment either affirming or denying the reason advancedby Paradis.Barnes testified that he decided to discharge Paradis on May 5 because he hadbroken a considerable number of dishes that morning.He placed the dish-breakingepisode at 10:30 a.m., describing it as follows: "He [Parades] was pushing a loadof dishes down and he let them get away from him off onto the floor right at theservice table."Barnestook no action at the time, but testified that about 2 hourslater he told Munoz to fire Paradis because he had broken dishes.Later he madethe notation on Paradis' timecard setting forth the reason for the discharge.As tothe additional reason, of "not following orders," he stated that the "orders" werenot to stack dishes too high. He admitted that in his pretrial statement he ascribedthe additional reason of not storing provisions properly in the refrigerator, but in histestimony he discounted this reason.Paradis denied breaking any dishes on May 5 or, for that matter, for a considerableperiod prior thereto.It isdifficult to creditBarnes'testimony with respect to thedish-breaking episode, for it contains too many inconsistencies and contradictions asto what he did or did not observe, as to whether he did or did not see the dishes fall,as to whether he knew or did not know what caused them to fall, and as to wherein the room the dishes were broken. Further, Barnes testified that there are about1,500 plates broken a year, but he could not remember anyone else who was dis-charged for breaking dishes.Barnes did not prove to be a very impressive witness.From my observation of Paradis and Barnes on the stand and consideration of thecontent of their testimony I cannot find that the dish-breaking episode did occurand consequently it could not have been the reason for the discharge.I am of the opinion that Paradis was discharged because of his union activities.Although Barnes denies that such was the reason for terminating Paradis' employ-ment or that he had any knowledge of Paradis' activities in the Union, in view of thecharacter of his testimony with regard to the dish-breaking episode, I cannot givemuch weight to this denial.There is no direct evidence clearly disclosing that man-agement had knowledge of Paradis' union activities.Although Munoz, a supervisor,was informed of Paradis' activities, I do not believe it appropriate to infer, in view ofhis prounion sympathies, that he transmitted his knowledgeto Barnesor others inmanagement.Carter testified that she told McCauley of Paradis' organizationalefforts, but McCauley, whose testimony I have credited in its entirety, did notremember that Carter had told him from whom she had received the union card inher possession.However, direct evidence of what was in the employer's mind thatmotivated the discharge is seldom attainable.N L.R.B. v. Bird Machine Company,161 F. 2d 589, 592 (C.A. 1).Paradis was considered a good worker and according to Paradis' testimony, itappears that Munoz, his immediate supervisor, did not consider that he was beingdischarged for inefficiency.As disclosed by McCauley's testimony, management,as early as May 2, 1960, was aware of the fact that there was considerable unionactivityamongRespondent's employees and had been apprised of sufficient detailsthereof to know thata union meetingwas to be held and to suspect Carter, who was 608DECISIONS OF NATIONAL LABOR RELATIONS BOARDassisting Paradis in soliciting signatures on union cards. It would appear unlikelythat the sources of such information could have failed to know and to relay informa-tion of Paradis' participation in the Union's campaign in view of the extent of hisactivities.Therefore, I believe it appropriate to infer that Respondent had knowledgeof Paradis' activities on behalf of the Union.The record amply discloses Respond-ent's hostility toward the Union.Furthermore, the foregoing findings and infer-ences are "augmented" by my finding that "the explanation of the discharge offeredby the Respondent did not stand up to scrutiny."N.L.R.B. v. Bird Machine Com-pany, supra.Thus, I am led to the opinion that Paradis was discharged in violationof Section 8 (a) (3) and (1) of the Act.2.With respect to Mary Carter, Alma Mitchell, and Claudetta SadlerCarter,Mitchell, and Sadler were in the employ of Respondent as elevator dis-patchers on the date of their discharge, June 7, 1960.Each had been hired andworked as an elevator operator originally and then sometime later had been made adispatcher.Carter had been in the employ of Respondent continuously from Novem-ber 1951, Mitchell from October 1959, and Sadler from August 1959.General Counsel contends that Respondent, in order "to get rid of Mary Carter"because of her union activities, used the pretext of abolishing the dispatcher jobs andthat, therefore, the discharge of all three was in violation of Section 8(a) (3) of theAct.Respondent's positionis that its action was not so motivated, but was merelyfor economic reasons.Mitchell and Sadler testified that they were not activein the Union but that they had signed union cards upon the solicitation of Carter.That they had signed union cards is not material to the issue of their discharge, nordoes General Counsel so contend. It is only corroborative of the fact, which therecord amply discloses, that Carter was very active in the Union's campaign. Shewas successful in obtaining 40 to 45 signatures on union cards prior to her discharge.McCauley, supervisor of the department in which the dispatchers worked, testifiedthat about 6 p.m. on June 7, 1960, Roy Pool, Respondent's resident manager, toldhim, "Mr. James instructed me to instruct you to get rid of the dispatchers."Histestimony continues: "I asked him, `All three of them?' I said, `All of them?'Hesays, `Yes.You have three, don't you?'And I said, `Yes.'And he said, `Well,that'swhat the number that I thought you had.' I said, `All right.What reasonshall I give them?'He says he didn't have a reason.He said at the time that Mr.James told him that Mr. James was not in a mood to ask him a reason, so I saidIwouldn't."Shortly thereafter he relayed to the dispatchers his conversation withPool.They testified as to what he told them which was substantially a repetitionof his testimony of the conversation he had with Pool, with the exception of anadditional item to which Mitchell testifiedShe, being then on duty, was the firstof the three whom he notified. She testified that after McCauley told her of hisconversation with Pool, "I asked him why couldn't we run the elevators and letthe newer girls go, and he said he wanted to know that from Mr. Pool and Mr. PoolsaidMr. James at that time wasn't in a mood to be questioned.it is notclear that McCauley did ask Pool directly whether he could transfer the dispatchersto operating elevators, but it is consistent with McCauley's testimony that he did nottransfer them, despite their seniority, because he did not think he had the authorityto do so. This also despite the fact that the hiring, firing, and assignment of per-sonnelin his department in the past was his responsibility and was handled by him.It isRespondent's position that McCauley was not directed to discharge three specificpeople, but merely to eliminate the jobs of dispatchers.In support of its position, Respondent offered the testimony of Dan James, presidentof Respondent, and Roy Pool, resident manager of the Skirvin Hotel, to show thatin the interest of economy it was decided to dispense with elevator dispatchers.Thedemeanor of these witnesses and the inconsistencies and contradictions in their testi-mony persuade me to discredit the validity thereof.James testified that the decision to eliminate the starters was made in an "executivesession" inApril or May of 1960. Pool testified that the decision was made in anexecutive session which he attended in the latter part of May or early June Jamestestified that it was his suggestion.Pool testified that he (Pool) suggested the actionbe taken.Both James and Pool testified that the decision was made by James atone of their regular executive sessions.Pool testified that these sessions were regu-larly held on Wednesday and that-the evening of the day that the decision was madehe informed McCauley of James' decision.When pressed on cross-examination, heinsisted that he informed McCauley no later than 3 days after the decision was made.When confronted with the fact that June 7, 1960, the day he did tell McCauley thatthe dispatchers were to be eliminated, was a Tuesday, 6 days after the regular SKIRVIN HOTEL AND SKIRVIN TOWER609Wednesday executivesession,his only explanation was that he could have beenwrong in his testimony as to the day he "told McCauley."When asked whether heremembered telling the counsel for the General Counsel during the pretrial investi-gation that he "first heard" of the decision to eliminate the starters "when Mr. Stargelcame down to me and says, `Get rid of the elevator operators' and he did this onJune 6," Pool was evasive and stated that he did not remember the date.Whenagain questioned whether he remembered making such a statement, his answerwas, "I can't remember right off hand."On the other hand, James testified that hetold Pool to get rid of the dispatchers at an executivesession inApril or May.Pool testified that he studied the actions of the dispatchers as a basis for hisrecommendation that their jobs be eliminated. In the course of his observations,he testified, he found them derelict in their duties, but he said nothing about theirfaults either to them or their supervisor, which would appear to be inconsistent withthe normal action of a man in his position. There is no indication that any of themwas ever warned about the caliber of her work.James was questioned extensively as to what process he went through which ledhim to arrive at the decision that the dispatchers could be eliminated, but was vagueand evasive in his answers.He indicated that a study of their jobs had been madeand the problem had been discussed, but was unable to supply any details.Therecord clearly discloses that McCauley, the supervisor of the department for 11 years,had never been consulted as to advisability of eliminating dispatchers. It wouldappear that, if a study had been made, the normal procedure would require con-sultationwith McCauley who, because of his position and experience, was mostconversant with the factors to be considered in determining whether dispatcherswere or were not needed. Respondent pointed out that since the elimination of dis-patchers it has not been found necessary to restore the jobs.The wisdom of thedecisionis not in issue,nor is it relevant to the question of what prompted Respondentto arrive at it.In his testimony James stated that he did not discuss the Union's activity withanyone because he "didn't know of anything going on."He admitted that he didhave a conversation with Evans, the bell captain who testified that James had askedhim about Carter's union activities, but indicated that their conversation was abouthotel service.Later he indicated that he did ask McCauley what he knew about theUnion and that he had a similar conversation with Evans.Carter testified to the following conversation with James about the middle of May:Mr. James said, "Mary, I understand that you didn't get your life insurancepolicy," and I said "No."He says, "What happened?" I said, "Well, I don't know."He says, "You have been here a long time, haven't you," and I said, "Yes,eight and a half years."He said, "You think you'll be here that much longer?" I said, "I don't know."He said, "Well, I doubt it. I doubt it very much."James admitted to having had a conversation with Carter about her insuranceand that he might have stated that he doubted she would be employed another 81/2years, but explained that he might have said it "knowing that the starters were goingto be out." It would appear that, if he had in mind merely the elimination of thejobs, he would not have thought that she would be discharged in view of the prob-ability that she would be transferred to another position because of her long andsatisfactory service.The record discloses that as early as May 2, 1960, he was verysuspicious of her union activity and sought information about it from McCauleyand Evans.In view of Respondent's hostility toward the Union, knowledge or strong sus-picion of Carter's effective activity on behalf of the Union, and the far from im-pressive testimony of James and Pool as to what prompted the instructions toMcCauley to "get rid of the dispatchers," I am of the opinion that General Counselhas sustained his contention that the action was merely a pretext to "get rid of"Carter because of her union partisanship. I believe McCauley correctly understoodthe intent of the instructions given to him, that he was to discharge the three girlswho acted as dispatchers and that he did not have the choice of transferring themto jobs of operating elevators, equivalent positions.The discharge of Mitchell and Sadler, as well as that of Carter, was in violationof Section 8(a) (3) and (1) of the Act, since all three discharges were illegally moti-vated by the desire to "get rid of" Carter.Arnoldware, Inc.,129 NLRB228; HeatTimer Corporation,.124 NLRB 1256, 1275:American Bottling Co.,99 NLRB 345,352, enfd. F. 2d 421 (C.A. 5), cert.denied, 346U.S. 921. 610DECISIONS OF NATIONAL LABOR RELATIONS BOARD3.With respect to Ruby Burke and Constance ArendellGeneral Counsel contends that Burke and Arendell were discharged because ofunion activity and Respondent contends that it did not discharge either of thembut that they quit.Both witnesses were working as waitresses for Respondent underthe supervision of Pat Hendrickson.The last day that Arendell worked for Re-spondent was June 10, 1960, and Burke June 15, 1960.On the morning of June 16, which was her day off, Burke had a series of telephoneconversations with a "Mrs. Daniels" (later identified as Agnes Daniel Perry andhereafter referred to as Daniel) who was in charge of Hendrickson's departmentof the hotel in the latter's absence.The first conversation started about 7:30 a.m.when Daniel called Burke to request that she report for work because there was ashortage of waitresses.Burke pointed out that she had a transportation problemand it would not pay for her to take a taxicab? There were further telephoneconversations between them later in the morning during the course of which Danielinformed her not to come back to work until she talked to Hendrickson who was notavailable until the following Monday.Burke then asked for the money due her, andwhen Daniel said she did not have the authority to give it to her, Burke repliedthat if she had the authority to fire her, she had the authority to get her money forher.3Arrangements were made that day through T. G. Stargel, managing direc-tor to authorize the release of her money. Burke testified that she talked to Star-gel about Daniel's actions and he complained that problems always seemed to arisewhen Hendrickson was away and suggested she talk to Hendrickson. I cannot findthat Daniel's action was motivated by anything but indignation that Burke did notcomply with her request to report to work and, whether Burke was "fired" or"laid off," rightfully or wrongfully, the action was intended as disciplinary and tobe subject to review by Hendrickson.Arendell's last day of work was on June 10 and on that day she asked Hendrick-son if she could work on the same basis as had Maria Fleming, a waitress who hadquit a short time prior thereto.Arendell testified that Fleming "had been workingrelief on the morning shift which was from 7 to 2, and she never did work on Sat-urdays and Sundays."Hendrickson agreed to this request.Fleming testified thatshe had worked as an "extra" and averaged 3 to 4 days of work per week. Arendellasked Hendrickson if she wanted her to report Sunday, but was told not to andthat she (Hendrickson) would call her to let her know when she was next scheduledto work.Arendell failed to receive such a call at' any time thereafter.Hendrickson proved to be a far from candid witness, too often resorting to evasiveanswers or lapses of memory, and I am constrained to find little or no validity toher denials of the testimony with respect to her which was elicited from GeneralCounsel's witnesses.As was set forth more fully hereinabove, in my considerationof the violations of Section 8(a)(1) of the Act, two witnesses, Tilley and Rockwell,testifiedin a simpleand forthright manner that on May 6, 1960, Hendrickson metwith four of the counter and bus girls and interrogated them with respect to theUnion.Hendrickson denied that this meeting occurred.As to the meeting of June 10, also set forth in detail hereinabove, she admittedthat the meeting occurred and that she did talk about the Union but minimized herreferences thereto.As I have previously indicated, I credit the testimony of Burkeand Arendell with regard to this incident.Maria Fleming testified that the last day she worked as a waitress was on May 20,1960, and that about 2 weeks later (from the context of her testimony it wouldappear that the time to whichshe wasreferring was almost a month later), Hendrick-son called her.According to Fleming's testimony of their conversation, Hendrick-son told her that she was desperately in need of waitresses and asked her if shecould come to work. Fleming asked her why she was so short of help. Her testimonycontinued as follows:And she said, well, she says, "Several of the girls, some of them are sick andsome of them are off for different reasons," and she says, "and you know someof them has"-I believe she put it are union-minded, some of htem have gottenunion-minded, I believe that's the way that she put it.Fleming also testified to a later conversation with Hendrickson in which the latter2 There is a conflict between the testimony of Burke and of Daniel as to whether shedid or did not agree to come to work, butit is not essential to resolve the conflict sinceit has no bearing on the issue.3Daniel used the term in her testimony of "lay-off" instead of "fire," but I do not believeitnecessary to resolve this conflict in view of my determination with respect to thisepisode. SKIRVIN HOTEL AND SKIRVIN TOWER611asked her about her relationship with the Union.Hendrickson denied that sheever made mention of the Union in her conversations with Fleming.As to Hendrickson's conversation on June 20 with Burke and Arendell (thedetails of which are set forth hereinabove in the consideration of violation of Sec-tion 8(a) (1) ), Hendrickson denied the truth of the testimony of Burke and Aren-dell, but was unable to recall what was said.Hendrickson labeled as false the testimony of the above-mentioned five wit-nesses.In contrasting their demeanor and the forthrightness of their testimonywith the demeanor of Hendrickson and the character of her testimony, I am un-able to resolve any issue of credibility in favor of Hendrickson's testimony.I find that Burke and Arendell were active in soliciting signatures on behalf ofthe Union and that Respondent knew or suspected them of such activity. In addi-tion, at the meeting of June 10, Arendell contradicted Hendrickson as to statementsshe made of various disadvantages which might result from unionization and clearlyindicated her sentiments in favor of unionization.Despite the agreement to useher as an extra, Arendell was never called to report to work after June 10 and Ifind that the reason for such failure was her union activity, or suspicions thereof,and patent union partisanship in violation of Section 8(a) (3) and (1) of the Act.As I indicated above I do not believe that the action taken by Daniel on June16, 1960, with respect to Burke was motivated by her union activity. I believe theintent was to discipline her (for not working on June 16 as requested) by not per-mitting her to work until she talked to Hendrickson.However, when she did talktoHendrickson on June 20, Hendrickson indicated that her employment was notto be continued because of her union activity or suspicions thereof.At that pointIbelieve the disciplinary action became a discriminatory action in violation ofSection 8 (a) (3) and (1) of the Act.As to Respondent's contention that Burke and Arendell quit, it is predicated onthe technicality that they asked for their "Christmas funds" which are normallyonly released prior to a certain date in the event of termination of employment. Itwas or should have been quite evident to Respondent from the actions of thesetwo that they desired to continue to work and only sought the "Christmas funds"because they believed they had been discharged.Therefore, I find no merit in thiscontention of Respondent.IV.THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the Respondent set forth in section III, above, occurring in con-nection with its operations described in section I, above, have a close, intimate, andsubstantial relation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerce and the free flowthereof.V. THE REMEDYHaving found that the Respondent has engaged in certain unfair labor practices,I shall recommend that it be ordered to cease anddesisttherefrom and take certainaffirmative action in order to effectuate the policies of the Act.Having found that the Respondent discriminated with regard to the hire and,tenure of employment of Arthur Paradis, Mary Carter, Alma Mitchell,ClaudettaSadler, Constance Arendell, and Ruby Burke in violation of Section 8(a)(3) and(1) of the Act, I shall recommend that the Respondent offer them immediate andfull reinstatement to their former or substantially equivalent positions without preju-dice to their seniority or other rights and privileges and make them whole for anyloss of pay suffered by them as a result of the discrimination by payment to them ofa sumof money equal to the amount they would have earned from dates set forthhere below to the date of the offer of their reinstatement, less their net earningsto be computed on a quarterly basis in the manner established by the Board inF.W. Woolworth Company,90 NLRB 289, 291-294.The date with respect toArthur Paradis is from and including May 6, 1960. The date with respect to MaryCarter,Alma Mitchell, and Claudetta Sadler is from and including June 8, 1960.The date with respect to Constance Arendell is from and including June 11, 1960,and the date with respect to Ruby Burke is from and including June 21, 1960. Itisnoted with respect to Constance Arendell that it was her arrangement with theRespondent that she workas an"extra."Therefore it will be necessary to deter-mine what she would have earned as a waitress in the nature of salary and tipson those days her services would have been requiredas an"extra" waitress had notRespondent discriminated against her.With respect to 'Ruby Burke the date ofJune 21, 1960, is selected in view of the fact that I found the disciplinary actionthat had been taken against her on June 16, 1960, was converted on June 20, 1960,614913-62-vol.132-40 612DECISIONS OF NATIONAL LABOR RELATIONS BOARDinto a discriminatory action, I shall also recommend that the Respondent make avail-able to the Board, upon request, payroll and other records to facilitate the de-termination of the amount due under this recommended remedy.In view of the nature of the unfair labor practices committed, the commissionof similar and other unfair labor practices reasonably may be anticipated. I shalltherefore recommend that the Respondent be ordered to cease and desist from inany manner infringing upon the rights guaranteed to its employees by Section 7 ofthe Act.Upon the basis of the foregoing findings of fact and upon the entire record in thecase, I make the following:CONCLUSIONS OF LAW1.By discriminating in respect to the hire and tenure of employment of ArthurParadis,Mary Carter, Alma Mitchell, Claudetta Sadler, Constance Arendell, andRuby Burke, thereby discouraging membership in Hotel & Restaurant Employees andBartenders International Union, AFL-CIO, Local No. 246, Respondent has engagedin and is engaging in unfair labor practices within the meaning of Section 8(a)(3)of the Act.2.By the foregoing conduct, by interrogating employees with respect to theactivities of the Union and their affiliations with it, and by threatening its employeeswith economic reprisals should they select the Union as their bargaining represent-ative or participate in its organizational campaign, the Respondent has interferedwith, restrained, and coerced employees in the exercise of their rights guaranteedin Section 7 of the Act, and, thereby the Respondent has engaged in and is engagingin unfair labor practices within the meaning of Section 8(a)( I) of the Act.[Recommendations omitted from publication.]Georgia-PacificCorporationandInternationalBrotherhoodofTeamsters,Chauffeurs,Warehousemen and Helpers ofAmerica, Local657.Case No. 23-CA-1078. July 31, 1961DECISION AND ORDEROn March 28,1961, Trial Examiner George J. Bott issued his Inter-mediate Report in this case, finding that the Respondent had engagedin and was engaging in certain unfair labor practices, and recom-mending that it cease and desist therefrom and take certain affirmativeaction as set forth in the Intermediate Report attached hereto.TheTrial Examiner further found that the Respondent had not engagedin certain other unfair labor practices alleged in the complaint andrecommended that they be dismissed. Thereafter, the Respondent andthe General Counsel both filed exceptions to the Intermediate Reportand supporting briefs.Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-memberpanel [Chairman McCulloch and Members Rodgers and Leedom].The Board has reviewed the rulings of the Trial Examiner made atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Intermedi-ate Report, the exceptions and the briefs, and the entire record in thecase, and hereby adopts the findings, conclusions, and recommenda-tions of the Trial Examiner.132 NLRB No. 41.